                             Case 2:21-cv-00076-SMB Document 1 Filed 01/15/21 Page 1 of 5



                        TODD A. RIGBY SB #013383
                    1   Todd.Rigby@lewisbrisbois.com
                        SHAWN M. PETRI SB #022642
                    2   Shawn.Petri@lewisbrisbois.com
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3   Phoenix Plaza Tower II
                        2929 North Central Avenue, Suite 1700
                    4   Phoenix, Arizona 85012-2761
                        Telephone: 602.385.1040
                    5   Facsimile: 602.385.1051
                        Firm email: azdocketing@lewisbrisbois.com
                    6   Attorneys for Defendant Mrs. Gooch’s Natural Food
                        Markets, Inc.
                    7
                                                    IN THE UNITED STATES DISTRICT COURT
                    8
                                                                   DISTRICT OF ARIZONA
                    9
                   10
                        Deborah J. Dezotell, a single woman,                 No.
                   11
                                           Plaintiff,                        NOTICE OF REMOVAL
                   12
                                  vs.
                   13
                      Mrs. Gooch’s Natural Foods Markets, Inc,
                   14 a California corporation dba Whole Foods
                      Market; John and Jane Does I-X; ABC
                   15 Corporations I-X; and XYZ Partnerships I-
                      X
                   16
                                    Defendants.
                   17
                   18
                   19            Pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, Defendant Mrs. Gooch’s Natural
                   20 Food Markets, Inc., (“Mrs. Gooch’s”)1 removes this action from the Superior Court of
                   21 Arizona, Maricopa County, Case No. CV2020-16338, to the United States District Court for
                   22 the District of Arizona – Phoenix Division. In support of removal, Mrs. Gooch’s states as
                   23 follows:
                   24 I.         STATUS OF STATE COURT ACTION
                   25            1.        On December 11, 2020, Plaintiff filed her Complaint against Mrs. Gooch’s in
                   26 the Superior Court of Arizona, Maricopa County.
                   27
LEWIS              28   1
                         Plaintiff mis-identifies the Defendant as Mrs. Gooch’s Natural Foods Markets, Inc. The
BRISBOIS
BISGAARD                Notice of Removal is being filed on behalf of the correct entity.
& SMITH LLP
ATTORNEYS AT LAW
                        4846-7364-6294.1
                             Case 2:21-cv-00076-SMB Document 1 Filed 01/15/21 Page 2 of 5




                    1            2.        Mrs. Gooch’s was served on December 29, 2020. Mrs. Gooch’s has not filed
                    2 a responsive pleading in the state court action. A copy of the state court docket and all state
                    3 court filings are included in Exhibit A, attached hereto, pursuant to LRCv 3.6(b).
                    4            3.        Mrs. Gooch’s filed a Notice of Filing Notice of Removal in the state court
                    5 action. A true and correct copy of the Notice is attached hereto as Exhibit B.
                    6            4.        As stated in more detail below, this case is properly removed pursuant to 28
                    7 U.S.C. § 1441 because Mrs. Gooch’s satisfied the procedural requirements for removal and
                    8 because this Court possesses diversity jurisdiction over this action, which involves citizens
                    9 of different States and an amount in controversy exceeding $75,000, exclusive of interest
                   10 and costs. See 28 U.S.C. § 1332.
                   11 II.        MRS. GOOCH’S SATISFIED THE PROCEDURAL REQUIREMENTS FOR
                   12            REMOVAL

                   13            5.        Plaintiff filed her Complaint on December 11, 2020, and served Mrs. Gooch’s

                   14 on December 29, 2020. This Notice of Removal is timely under 28 U.S.C. § 1446(b).
                   15            6.        Venue in this Court is proper under 28 U.S.C. § 1441(a) because the Superior

                   16 Court of Arizona, Maricopa County, is located within the Phoenix Division of the District
                   17 of Arizona. Thus, this Court “embrac[es] the place where such action is pending.” 28 U.S.C.
                   18 § 1441(a).
                   19            7.        No prior notice of removal has been filed.

                   20            8.        In accord with 28 U.S.C. § 1446(d) and Local Rule of Civil Procedure 3.6(a),

                   21 Mrs. Gooch’s served the other parties with a copy of the Notice of Removal and filed a copy
                   22 of the Notice of Removal in the Superior Court of Arizona, Maricopa County.
                   23 III.       DIVERSITY JURISDICTION

                   24            9.        Under 28 U.S.C. § 1332(a), this Court has original jurisdiction over a civil

                   25 action between citizens of different states in which the matter in controversy exceeds
                   26 $75,000, exclusive of interest and costs.
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4846-7364-6294.1                                  2
                             Case 2:21-cv-00076-SMB Document 1 Filed 01/15/21 Page 3 of 5




                    1            10.       Mrs. Gooch’s Natural Food Markets, Inc., is a California corporation with its
                    2 primary place of business in Glendale, California. Mrs. Gooch’s is a citizen of California
                    3 for diversity purposes under 28 U.S.C. § 1332(c)(1).
                    4            11.       Plaintiff Deborah Dezotell is a citizen of Arizona (Compl., ¶ 1). Therefore,
                    5 Plaintiff is a citizen of Arizona for diversity purposes under 28 U.S.C. § 1332(c)(1).
                    6            12.       Typically, the amount in controversy is determined by the allegations in the
                    7 Complaint. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 400 (9th Cir. 1996).
                    8 However, because the Complaint in this action does not specify the amount of damages
                    9 Plaintiff seeks, Mrs. Gooch’s must show by a preponderance of the evidence that the amount
                   10 in controversy exceeds $75,000 - exclusive of interest and costs. Id.; Necessary v. State
                   11 Farm Auto. Ins. Co., 359 Fed. Appx. 807, 810 (9th Cir. 2009).
                   12            13.       “Under this burden, the Defendant must provide evidence establishing that it
                   13 is ‘more likely than not’ that the amount in controversy exceeds [75,000].” Welsh v. New
                   14 Hampshire Ins. Co., 843 F. Supp. 2d 1006, 1009 (D. Ariz. 2012). “The party seeking
                   15 removal does not need to establish what damages the Plaintiffs will recover, but only how
                   16 much is in controversy between the parties.” Blomberg v. Serv. Corp. Intern., 639 F.3d 761,
                   17 763 (7th Cir. 2011); Kovacs v. Chesley, 406 F.3d 393, 396 (6th Cir. 2005) (“The test for
                   18 whether the jurisdictional amount has been met considers whether the Plaintiff can succeed
                   19 on the merits in only a very superficial way.”); see also Lewis v. Verizon Commc’ns, Inc.,
                   20 627 F.3d 395, 400 (9th Cir. 2010) (“The amount in controversy is simply an estimate of the
                   21 total amount in dispute, not a prospective assessment of . . . liability”).
                   22            14.       “[T]he inquiry into the amount in controversy is not confined to the face of the
                   23 Complaint.” Welsh, supra.
                   24            15.       Pursuant to Arizona Rules of Civil Procedure, Rule 26.2(b), Plaintiff
                   25 designated this matter as a Tier 3 case. Pursuant to Rule 26.2(c)(3), a Tier 3 case is a matter
                   26 with an alleged case value above $300,000.
                   27            16.       Upon information and belief, Plaintiff is alleging that her fall caused a
LEWIS              28 hamstring tear with permanent limitations and the potential for a future surgery.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4846-7364-6294.1                                   3
                             Case 2:21-cv-00076-SMB Document 1 Filed 01/15/21 Page 4 of 5




                    1            17.       Plaintiff’s claims for compensatory damages comprise an “amount in
                    2 controversy” in excess of $75,000, exclusive of interest and costs.
                    3            18.       Therefore, under Section 1332 of Title 28, United States Code, this Court has
                    4 subject matter jurisdiction over this civil action.
                    5            Dated this 15th day of January, 2021.
                    6                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                    7
                    8
                                                                   By:         s/ Shawn M. Petri
                    9
                                                                               Todd A. Rigby
                   10                                                          Shawn M. Petri
                                                                               Attorneys for Defendant Mrs Gooch’s
                   11                                                          Natural Food Markets, Inc.

                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4846-7364-6294.1                                  4
                             Case 2:21-cv-00076-SMB Document 1 Filed 01/15/21 Page 5 of 5



                                                       CERTIFICATE OF SERVICE
                    1
                    2            I hereby certify that on January 15, 2021, I electronically transmitted the attached
                    3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                    4 Notice of Electronic Filing and deposited the same in the U.S. Mail to the following
                    5 CM/ECF registrants:
                    6 Garrick L. Gallagher
                      SANDERS & PARKS, P.C.
                    7 3030 North Third Street, Ste 1300
                      Phoenix, AZ 85012-3099
                    8 Attorneys for Plaintiff
                    9
                   10    /s/ Laura M. Nagelkirk
                        37986-4758
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4846-7364-6294.1                              5
